Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 4 TO CREDIT AGREEMENT

AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Amendment No. 4”), dated as of
April 11, 2018, by and among PEABODY ENERGY CORPORATION, a Delaware corporation
(the “Borrower”), the other Reaffirming Parties (as defined below) party hereto,
the 2018 Refinancing Term Lenders (as defined below) party hereto, the other
Lenders party hereto and GOLDMAN SACHS BANK USA, as administrative agent (in
such capacity, including any permitted successor thereto, the “Administrative
Agent”). Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A., Credit Suisse
Securities (USA) LLC, Deutsche Bank Securities Inc. and BMO Capital Markets
Corp. are acting as joint lead arrangers and joint bookrunners in connection
with this Amendment No. 4.

PRELIMINARY STATEMENTS

WHEREAS, the Borrower has entered into that certain Credit Agreement, dated as
of April 3, 2017, among the Borrower, the lenders party thereto from time to
time (collectively, the “Lenders” and each individually, a “Lender”) and Goldman
Sachs Bank USA, as Administrative Agent (as amended by that certain Amendment
No. 1 to Credit Agreement, dated as of September 18, 2017, that certain
Amendment No. 2 to Credit Agreement, dated as of November 17, 2017, and that
certain Amendment No. 3 to Credit Agreement, dated as of December 18, 2017, and
as further amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to, but not including, the date hereof, the
“Credit Agreement”);

WHEREAS, the Borrower has requested that the Credit Agreement be amended as set
forth herein (the Credit Agreement, as amended by this Amendment No. 4, the
“Amended Credit Agreement”) so as to, among other things, provide for a new
Class of Term Loans denominated in Dollars (the “2018 Refinancing Term Loans”),
which 2018 Refinancing Term Loans would refinance all of the Term Loans made (or
deemed made) on the First Amendment Effective Date that are outstanding under
the Credit Agreement immediately prior to the effectiveness of this Amendment
No. 4 (the “Existing Term Loans”) and shall have the terms set forth in the
Amended Credit Agreement;

WHEREAS, pursuant to the Engagement Letter, dated March 29, 2018 (the
“Engagement Letter”), by and among Goldman Sachs Bank USA and the Borrower,
Goldman Sachs Bank USA has agreed to act as lead left arranger and bookrunner
(in such capacities, the “Refinancing Arranger”) in connection with the
provision of the 2018 Refinancing Term Loans;

WHEREAS, each Existing Term Lender that executes and delivers a consent and
executed signature page to this Amendment No. 4 in the form of the Lender
Consent attached to the Election Notice Memorandum posted on LendAmend on
April 2, 2018 (a “Lender Consent”) electing the “Consent and Cashless Settlement
Option” or the “Consent and Assignment Settlement Option” (such consenting
Lender, an “Exchanging Term Lender”) will be deemed (i) to have agreed to the
terms of this Amendment No. 4 and the Amended Credit Agreement, (ii) to have
agreed to exchange (as further described in the Lender Consent) the Allocated
Amount (as defined in the Cashless Settlement of Existing Term Loans letter,
dated April 11, 2018, by and among the Borrower, the Refinancing Arranger and
the Administrative Agent) of its Existing

 

1



--------------------------------------------------------------------------------

Term Loans for 2018 Refinancing Term Loans in an equal principal amount, and
(iii) upon the Amendment No. 4 Effective Date, to have exchanged (as further
described in the Lender Consent) the Allocated Amount of its Existing Term Loans
for 2018 Refinancing Term Loans in an equal principal amount, which will be
effectuated either by exercising a cash-less exchange option or through a cash
settlement option selected by such Exchanging Term Lender in its Lender Consent;

WHEREAS, each Person that executes and delivers a signature page to this
Amendment No. 4 in the capacity of an “Additional Refinancing Term Lender”
(each, an “Additional Refinancing Term Lender” and together with the Exchanging
Term Lenders, the “2018 Refinancing Term Lenders”) will be deemed (i) to have
agreed to the terms of this Amendment No. 4 and the Amended Credit Agreement and
(ii) to have committed to make 2018 Refinancing Term Loans to the Borrower on
the Amendment No. 4 Effective Date, in the amount notified to such Additional
Refinancing Term Lender by the Refinancing Arranger (but in no event greater
than the amount such Person committed to make as Additional Refinancing Term
Loans) (such loans, the “Additional Refinancing Term Loans”);

WHEREAS, the aggregate proceeds of the Additional Refinancing Term Loans will be
used by the Borrower to repay in full the outstanding principal amount of the
Existing Term Loans (other than the Exchanged Term Loans);

WHEREAS, each Additional Refinancing Term Lender party hereto is prepared to
provide 2018 Refinancing Term Loans in an amount equal to its commitment to
provide such Loans as set forth on Schedule 1 hereto (the “Additional Term
Commitments”, and together with the Allocated Amount in respect of each
Exchanging Term Lender electing the cash settlement option, the “2018
Refinancing Term Commitments”), subject to the terms and conditions set forth
herein; and

WHEREAS, each Loan Party party hereto and Gibraltar Holdings (collectively, the
“Reaffirming Parties”, and each, a “Reaffirming Party”) expects to realize
substantial direct and indirect benefits as a result of this Amendment No. 4
becoming effective and the consummation of the transactions contemplated hereby
and agrees to reaffirm its obligations under the Credit Agreement, the Security
Documents, and the other Loan Documents to which it is a party.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed:

SECTION 1. CERTAIN DEFINITIONS. Capitalized terms used (including in the
preamble and recitals hereto) but not defined herein shall have the meanings
assigned to such terms in the Amended Credit Agreement. As used in this
Amendment No. 4:

“2018 Refinancing Term Commitments” is defined in the seventh recital hereto.

“2018 Refinancing Term Lenders” is defined in the fifth recital hereto.

“2018 Refinancing Term Loans” is defined in the second recital hereto.

 

2



--------------------------------------------------------------------------------

“Additional Refinancing Term Lenders” is defined in the fifth recital hereto.

“Additional Refinancing Term Loans” is defined in the fifth recital hereto.

“Additional Term Commitments” is defined in the seventh recital hereto.

“Administrative Agent” is defined in the preamble hereto.

“Amended Credit Agreement” is defined in the second recital hereto.

“Amendment No. 4” is defined in the preamble hereto.

“Amendment No. 4 Effective Date” means the date on which the conditions set
forth in Section 6 of this Amendment No. 4 are satisfied or waived.

“Borrower” is defined in the preamble hereto.

“Borrower Notice” is defined in Section 6(k) hereof.

“Credit Agreement” is defined in the first recital hereto.

“CTA Amendment” is defined in Section 6(l) hereof.

“Engagement Letter” is defined in the third recital hereto.

“Exchanged Term Loan” is defined in Section 2(a)(i) hereof.

“Exchanging Term Lenders” is defined in the fourth recital hereto.

“Existing Term Loans” is defined in the second recital hereto.

“Existing Term Lender” means each Lender holding Term Loans made (or deemed
made) on the First Amendment Effective Date immediately prior to the
effectiveness of this Amendment No. 4.

“Fourth Amendment Prepayment Amount” is defined in Section 9(b) hereof.

“Lender Consent” is defined in the fourth recital hereto.

“Lenders” is defined in the first recital hereto.

“NFIP” is defined in Section 6(k) hereof.

“Non-Exchanging Term Lender” is defined in Section 2(a)(ii) hereof.

“Reaffirming Parties” is defined in the eighth recital hereto.

“Refinancing Arranger” is defined in the third recital hereto.

 

3



--------------------------------------------------------------------------------

SECTION 2. EXCHANGE OF EXISTING TERM LOANS; AGREEMENT TO MAKE 2018 REFINANCING
TERM LOANS.

 

  (a) Exchange and Repayment of Existing Term Loans.

 

  (i) As of the Amendment No. 4 Effective Date, subject to the terms hereof,
each Exchanging Term Lender agrees that an aggregate principal amount of its
Existing Term Loans (the “Exchanged Term Loans”) equal to the amount notified to
such Exchanging Term Lender by the Refinancing Arranger will be exchanged for
2018 Refinancing Term Loans either through a cashless rollover or a cash
settlement by assignment, as selected in such Exchanging Term Lender’s Lender
Consent (and as such amount may be reduced by the Refinancing Arranger).

 

  (ii) As of the Amendment No. 4 Effective Date, subject to the terms hereof,
(1) each Exchanging Term Lender agrees that (notwithstanding Sections 2.12 and
2.13 of the Credit Agreement) the aggregate principal amount of its Existing
Term Loans not being exchanged either through a cashless rollover or a cash
settlement by assignment, as selected in such Exchanging Term Lender’s Lender
Consent (and as such amount not being exchanged may be increased by the
Refinancing Arranger), equal to the amount notified to such Exchanging Term
Lender by the Refinancing Arranger and all unpaid and accrued interest thereon
through but not including the Amendment No. 4 Effective Date, will be repaid in
full and (2) the Borrower agrees that the aggregate principal amount of the
Existing Term Loans, including all unpaid and accrued interest thereon through
but not including the Amendment No. 4 Effective Date, of each Lender holding
Existing Term Loans that are not exchanged pursuant to Section 2(a)(i) hereof
(each, a “Non-Exchanging Term Lender”), will be repaid in full on the Amendment
No. 4 Effective Date.

 

  (b) Commitment to Make Additional Refinancing Term Loans. As of the Amendment
No. 4 Effective Date, subject to the terms hereof, each Additional Refinancing
Term Lender agrees to make Additional Refinancing Term Loans equal to the amount
notified to such Additional Refinancing Term Lender by the Refinancing Arranger
(but in no event greater than the amount such Person committed to make as
Additional Refinancing Term Loans as set forth on Schedule 1 hereto).

 

  (c) Other Provisions Regarding 2018 Refinancing Term Loans.

 

  (i) On the Amendment No. 4 Effective Date, the Borrower shall apply the
aggregate proceeds of the Additional Refinancing Term Loans to prepay in full
the principal amount of all Existing Term Loans (other than the Exchanged Term
Loans). The commitments of the Exchanging Term Lenders and the Additional
Refinancing Term Lenders are several and not joint, and no such 2018 Refinancing
Term Lender will be responsible for any other 2018 Refinancing Term Lender’s
failure to make or acquire the 2018 Refinancing Term Loans.

 

4



--------------------------------------------------------------------------------

  (ii) Each 2018 Refinancing Term Lender shall be a “Term Lender” and “Lender”
under the Credit Agreement as of the Amendment No. 4 Effective Date. Amounts
paid or prepaid in respect of 2018 Refinancing Term Loans may not be reborrowed.

SECTION 3. AMENDMENTS TO LOAN DOCUMENTS.

 

  (a) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the following defined terms to read in their entirety as follows:

“Applicable Rate” means (a) with respect to the Term Loan Facility, a percentage
per annum equal to (i) 2.75% for Eurocurrency Rate Loans and (ii) 1.75% for Base
Rate Loans and (b) with respect to the Incremental Revolving Facilities, a
percentage per annum equal to (i) 3.25% for Eurocurrency Rate Loans and
(ii) 2.25% for Base Rate Loans. For the avoidance of doubt, the Applicable Rate
with respect to the Term Loan Facility as in effect for all dates occurring
(i) prior to the First Amendment Effective Date shall be the “Applicable Rate”
as defined in this Agreement immediately prior to giving effect to the First
Amendment and (ii) during the period commencing on the First Amendment Effective
Date and ending on the date immediately prior to the Fourth Amendment Effective
Date shall be the “Applicable Rate” as defined in this Agreement immediately
prior to giving effect to the Fourth Amendment.

“Arrangers” means (a) Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A. and
Credit Suisse Securities (USA) LLC, each in its capacity as joint lead arranger
and joint bookrunner as of the Closing Date, (b) Goldman Sachs Bank USA, BMO
Capital Markets, Credit Suisse Securities (USA) LLC and JPMorgan Chase Bank,
N.A., each in its capacity as joint lead arranger and joint bookrunner for the
2017 Incremental Revolving Facility and (c) Goldman Sachs Bank USA, JPMorgan
Chase Bank, N.A., Credit Suisse Securities (USA) LLC, Deutsche Bank Securities
Inc. and BMO Capital Markets Corp., each in its capacity as joint lead arranger
and joint bookrunner for the Term Loans made (or deemed made) on the Fourth
Amendment Effective Date.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the Eurocurrency Rate (after
giving effect to any Eurocurrency Rate “floor”) that would be payable on such
day for a Eurocurrency Rate Loan with a one month Interest Period plus 1%, and
(c) the Prime Rate in effect on such day. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Rate,
respectively. If, at any time, the Base Rate would be less than zero, the Base
Rate shall be deemed to be zero at such time.

“Cumulative Amount” means at any time (the “Cumulative Amount Reference Time”),
an amount (which shall not be less than zero) equal to, without duplication:

(i) (x) the cumulative amount of Excess Cash Flow of the Borrower and its
Restricted Subsidiaries for all fiscal years completed after the Closing Date
(commencing with the portion of fiscal year 2017) and prior to the Cumulative

 

5



--------------------------------------------------------------------------------

Amount Reference Time, minus (y) the portion of such Excess Cash Flow that has
been (or is required to be) applied after the Closing Date and prior to the
Cumulative Amount Reference Time to the prepayment of Term Loans in accordance
with Section 2.05(g) or any other pari passu Indebtedness (including the
Priority Lien Notes) in accordance with the terms thereof (but excluding for
purposes of this clause (y) any portion of such Excess Cash Flow with respect to
which such prepayment has been waived by the Lender or other holder of such
Indebtedness entitled thereto); plus

(ii) the amount of any Declined Proceeds; minus

(iii) the aggregate amount of any Restricted Payment made pursuant to
Section 7.06(e)(ii) and any Investments made pursuant to Section 7.02(m)(ii)
during the period commencing on the Closing Date and ending on or prior to the
Cumulative Amount Reference Time (and, for purposes of this clause (iii),
without taking account of the intended usage of the Cumulative Amount at such
Cumulative Amount Reference Time).

“Eurocurrency Rate” means, for any Interest Rate Determination Date with respect
to an Interest Period for a Eurocurrency Rate Loan, the rate per annum obtained
by dividing (i) (a) the rate per annum equal to the rate determined by
Administrative Agent to be the London interbank offered rate administered by the
ICE Benchmark Administration (or any other person which takes over the
administration of that rate) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars displayed on the ICE
LIBOR USD page of the Reuters Screen (or any replacement Reuters page which
displays that rate) or on the appropriate page of such other information service
which publishes that rate from time to time in place of Reuters, determined as
of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (b) in the event the rate referenced in the preceding
clause (a) is not available, the rate per annum equal to the offered quotation
rate to first class banks in the London interbank market by the Administrative
Agent for deposits (for delivery on the first day of the relevant period) in
Dollars of amounts in same day funds comparable to the principal amount of the
applicable Loan of Administrative Agent, in its capacity as a Lender, for which
the Eurocurrency Rate is then being determined with maturities comparable to
such period as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, by (ii) an amount equal to (a) one minus
(b) the Applicable Reserve Requirement. If, at any time, the Eurocurrency Rate
would be less than zero, the Eurocurrency Rate shall be deemed to be zero at
such time.

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Collateral Trust
Agreement, the CTA Amendment (as defined in the Fourth Amendment), each Note,
the Issuer Documents, the Fee Letters, the Guaranty, each Security Document and
any ABL Intercreditor Agreement.

“Material Real Property” means (a) any fee owned real property interest held by
a Loan Party in an active Mine or any leasehold interest in real property of a
Loan Party in an

 

6



--------------------------------------------------------------------------------

active Mine, (b) any real property owned by a Loan Party or in which a Loan
Party has a leasehold interest located on a Reserve Area on the Closing Date
that has a net book value in excess of $10,000,000, (c) any real property
acquired or otherwise owned by a Loan Party or in which a Loan Party acquires a
leasehold interest after the Closing Date located on a Reserve Area that has a
total net book value in excess of $25,000,000 and (d) any other fee owned real
property interest held by a Loan Party (other than the types of property
described in clauses (a) through (c) above) with a total net book value in
excess of $10,000,000 as of the date of acquisition of such real property;
provided that Material Real Property shall not include (x) any real property
that is identified on Schedule 1.01(d), (y) any leasehold interests of a Loan
Party in commercial real property constituting offices of the Borrower and its
Subsidiaries or (z) any Excluded Flood Zone Property; provided that the
aggregate total net book value of all Excluded Flood Zone Property acquired
after the Fourth Amendment Effective Date does not exceed $50,000,000 in the
aggregate as of the date of determination; provided further that, any future
coal reserve or access to a coal reserve (x) that is fee owned by a Loan Party
or in which a Loan Party has a leasehold interest and (y) that is located
adjacent to, contiguous with, or in close proximity to, both geographically and
geologically (according to reasonable standards used in the mining industry) an
active Mine or Reserve Area, may, in the reasonable discretion of the
Administrative Agent (in consultation with the Borrower) and by notice to the
Collateral Trustee, be deemed part of an active Mine or Reserve Area and, as a
result, a “Material Real Property” in the future.

“Maturity Date” means March 31, 2025 (and, with respect to (x) an Incremental
Term Facility or Refinancing Term Facility, the date on which such Facility
shall become due and payable in full hereunder, as specified in the applicable
Incremental Amendment or other amendment hereto and (y) an Incremental Revolving
Facility or Refinancing Revolving Facility, the Incremental Revolving Facility
Maturity Date with respect thereto or, in the case of a Refinancing Revolving
Facility, the date on which such Refinancing Revolving Facility shall become due
and payable in full hereunder, in each case, as specified in the applicable
Incremental Amendment or other amendment hereto); provided, however, that, if
such date is not a Business Day, the Maturity Date shall be the preceding
Business Day.

“Obligations” means all advances to, and debts, liabilities and obligations
(other than, for the avoidance of doubt, Hedging Obligations or Cash Management
Obligations) of, any Loan Party arising under any Loan Document or otherwise
with respect to any Loan or Letter of Credit, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“Secured Obligations” means the Obligations, the Secured Hedging Obligations and
the Secured Cash Management Obligations. Notwithstanding anything to the
contrary herein, the “Secured Obligations” shall not include any Excluded
Hedging Obligations.

 

7



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Agents, the Collateral Trustee, the
Arrangers, the Lenders, the L/C Issuers, any Cash Management Bank and, with
respect to any Secured Hedging Agreement, any Hedge Bank.

“Similar Business” means any of the following, whether domestic or foreign: the
mining, production, marketing, sale, trading and transportation (including,
without limitation, any business related to terminals) of natural resources
including coal, ancillary natural resources and mineral products, exploration of
natural resources, any acquired business activity so long as a material portion
of such acquired business was otherwise a Similar Business, and any business
that is ancillary or complementary to the foregoing.

“Term Loan Commitment” means, as to each Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01 in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Term Loan Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto or as described in the First Amendment or Fourth
Amendment, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of Term Loan Commitments as
of the Closing Date was $950,000,000. The aggregate amount of the 2017
Refinancing Term Commitments (as defined in the First Amendment) on the First
Amendment Effective Date was $647,625,000. The aggregate amount of the 2018
Refinancing Term Commitments (as defined in the Fourth Amendment) on the Fourth
Amendment Effective Date (after giving effect to the $46,005,937.47 prepayment
made pursuant to Section 9(b) of the Fourth Amendment) is $400,000,000.

 

  (b) Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms in appropriate alphabetical order:

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Cash Management Agreement” means any agreement evidencing Cash Management
Obligations.

“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement, is a Lender, an Agent, an Arranger or an Affiliate of
any of the foregoing or (b) becomes a Lender, an Agent, an Arranger or an
Affiliate of any of the foregoing at any time after it has entered into a Cash
Management Agreement.

“Excluded Flood Zone Property” means any “building”, “structure” or “mobile
home” situated on any real property (each as defined in Regulation H as
promulgated under the Flood Laws) located in a special flood hazard area and
such real property under which such building, structure or mobile home stands.

 

8



--------------------------------------------------------------------------------

“Flood Laws” means, collectively, (i) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (ii) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (iii) the National Flood Insurance Reform Act of 1994 as now or
hereafter in effect or any successor statute thereto, (iv) the Flood Insurance
Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto and (v) Biggert-Waters Flood Insurance Reform Act of 2012 as now or
hereafter in effect or any successor statute thereto.

“Fourth Amendment” means that certain Amendment No. 4 to Credit Agreement, dated
as of April 11, 2018, by and among the Borrower, the other Reaffirming Parties
(as defined therein), the 2018 Refinancing Term Lenders (as defined therein) and
the Administrative Agent.

“Fourth Amendment Effective Date” means April 11, 2018.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Secured Cash Management Obligations” means all advances to, and debts,
liabilities and obligations of the Borrower or any Restricted Subsidiary arising
under any Specified Cash Management Agreement.

“Specified Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between the Borrower or any Restricted Subsidiary and any
Cash Management Bank and which has been designated at the election of the
Borrower as a “Specified Cash Management Agreement” by written notice given by
the Borrower and the Cash Management Bank to the Administrative Agent.

 

  (c) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Maximum Number of Revolving Facilities” in its entirety.

 

  (d) Section 2.01(a) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

“(a) Term Loans. On the Closing Date, each Lender having a Term Loan Commitment
as of the Closing Date made Existing Term Loans (as defined in the First
Amendment) to the Borrower in the original principal amount of $950,000,000. On
the First Amendment Effective Date, each Lender having a Term Loan Commitment as
of the First Amendment Effective Date made (or was deemed to have made) Existing
Term Loans (as defined in the Fourth Amendment) to the Borrower in the original
principal amount of $647,625,000. Subject to the terms and conditions set forth
in the Fourth Amendment, on the Fourth Amendment Effective Date, each 2018
Refinancing Term Lender (as defined in the Fourth Amendment) severally agrees to
make (or will be deemed to have made) a loan (a “Term Loan”) to the Borrower in
Dollars, on the Fourth Amendment Effective Date in an aggregate principal amount
not to exceed such Lender’s Applicable Percentage of the Term Loan Facility;
provided, however, that after giving effect to any Term Loan Borrowing, (i) the
Total Outstandings of Term Loans shall not

 

9



--------------------------------------------------------------------------------

exceed the Term Loan Facility and (ii) the aggregate Outstanding Amount of the
Term Loans of any Lender shall not exceed such Lender’s Term Loan Commitment.
Each Term Loan Borrowing shall consist of Term Loans made simultaneously by the
Term Lenders in accordance with their respective Applicable Percentage of the
Term Loan Facility. Amounts borrowed under this Section 2.01 and repaid or
prepaid may not be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein. Term Loan Commitments in effect on the
Fourth Amendment Effective Date and not drawn on the Fourth Amendment Effective
Date shall expire immediately after such date.”

 

  (e) Section 2.05(i) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

“(i) Call Protection. In the event all or any portion of the Term Loans incurred
on the Fourth Amendment Effective Date is repaid (or repriced or effectively
refinanced through any amendment, including, without limitation, through a
Refinancing Facility) for any reason (other than voluntary prepayments with
Internally Generated Cash, mandatory prepayments required pursuant to Sections
2.05(g) and 2.05(h) and repayments made pursuant to Section 2.07) prior to the
six-month anniversary of the Fourth Amendment Effective Date, such repayments,
repricing or effective refinancings will be made at 101.0% of the principal
amount repaid, repriced or effectively refinanced if such repayment, repricing
or refinancing occurs on or prior to the six-month anniversary of the Fourth
Amendment Effective Date.”

 

  (f) Section 2.07(a) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

“(a) The Borrower shall repay to the Term Lenders on each date set forth below
(or, if any such date is not a Business Day, the immediately preceding Business
Day) the principal amount of Term Loans set forth opposite such date below:

 

Date

   Amount  

June 30, 2018

   $ 1,000,000.00  

September 30, 2018

   $ 1,000,000.00  

December 31, 2018

   $ 1,000,000.00  

March 31, 2019

   $ 1,000,000.00  

June 30, 2019

   $ 1,000,000.00  

September 30, 2019

   $ 1,000,000.00  

December 31, 2019

   $ 1,000,000.00  

March 31, 2020

   $ 1,000,000.00  

June 30, 2020

   $ 1,000,000.00  

September 30, 2020

   $ 1,000,000.00  

 

10



--------------------------------------------------------------------------------

Date

   Amount  

December 31, 2020

   $ 1,000,000.00  

March 31, 2021

   $ 1,000,000.00  

June 30, 2021

   $ 1,000,000.00  

September 30, 2021

   $ 1,000,000.00  

December 31, 2021

   $ 1,000,000.00  

March 31, 2022

   $ 1,000,000.00  

June 30, 2022

   $ 1,000,000.00  

September 30, 2022

   $ 1,000,000.00  

December 31, 2022

   $ 1,000,000.00  

March 31, 2023

   $ 1,000,000.00  

June 30, 2023

   $ 1,000,000.00  

September 30, 2023

   $ 1,000,000.00  

December 31, 2023

   $ 1,000,000.00  

March 31, 2024

   $ 1,000,000.00  

June 30, 2024

   $ 1,000,000.00  

September 30, 2024

   $ 1,000,000.00  

December 31, 2024

   $ 1,000,000.00  

Maturity Date

   $ 373,000,000.00  

provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Term Loans outstanding on
such date.”

 

  (g) Section 2.15(a) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

“(a) Request for Incremental Facility. Upon notice (an “Incremental Facility
Request”) to and approval (not to be unreasonably withheld or delayed) of the
Administrative Agent (who shall promptly notify the existing Lenders), the
Borrower may, without the consent of any Lender, request to add an incremental
revolving credit facility or increase the principal amount of any existing
incremental revolving facility (each an “Incremental Revolving Facility”) and/or
one or more new incremental term loan facilities (each an “Incremental Term
Facility”; each Incremental Revolving Facility and Incremental Term Facility, an
“Incremental Facility”) in an aggregate principal amount, which when added to
the aggregate principal amount of the other Incremental Debt outstanding does
not exceed the Incremental Debt Cap as of the effective date of the Incremental
Facility; provided that any such request for an Incremental Facility shall be in

 

11



--------------------------------------------------------------------------------

a minimum amount equal to the lesser of (x) $25,000,000 and (y) the entire
amount that remains available for request under this Section 2.15.”

 

  (h) Section 2.16(a) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

“(a) Refinancing Facility. The Borrower may, without the consent of any Lender,
extend, refinance, renew or replace, in whole or in part, the Loans under any
Facility or the Commitments under the Incremental Revolving Facility with one or
more term loan facilities (each, a “Refinancing Term Facility”) or one or more
revolving credit facilities (each, a “Refinancing Revolving Facility”) (each
Refinancing Term Facility and Refinancing Revolving Facility, a “Refinancing
Facility”); provided that any such request for a Refinancing Facility shall be
in a minimum amount equal to the lesser of (i) $25,000,000 and (ii) the entire
amount of any Facility which is being extended, refinanced, renewed or replaced
under this Section 2.16.”

 

  (i) Section 6.11 of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

“6.11 Use of Proceeds. Use the proceeds of (a) the Term Loan Facility made
available on the Closing Date (i) on the Closing Date, to refinance indebtedness
under the Existing Credit Agreement and to pay the Transaction Costs, (ii) after
the Closing Date, for ongoing working capital, capital expenditures and for
other lawful corporate purposes of the Borrower and its Subsidiaries, including
for acquisitions and (iii) to make distributions to certain holders of claims in
accordance with the Plan of Reorganization, (b) the Additional Refinancing Term
Loans (as defined in the First Amendment) made on the First Amendment Effective
Date shall be used to prepay in full the principal amount of all Existing Term
Loans (as defined in the First Amendment), other than the Exchanged Term Loans
(as defined in the First Amendment), (c) the Additional Refinancing Term Loans
(as defined in the Fourth Amendment) made on the Fourth Amendment Effective Date
shall be used to prepay in full the principal amount of all Existing Term Loans
(as defined in the Fourth Amendment), other than the Exchanged Term Loans (as
defined in the Fourth Amendment) and (d) the Incremental Revolving Facilities
for ongoing working capital, capital expenditures and for other lawful corporate
purposes of the Borrower and its Subsidiaries, including for acquisitions, and
for the issuance of Letters of Credit for the accounts of the Borrower or any of
its Restricted Subsidiaries.”

 

  (j) Section 7.02(h) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

“(h) Investments in any assets constituting a business unit received by the
Borrower or its Subsidiaries by virtue of a Permitted Asset Swap or acquired as
a Capital Expenditure.”

 

  (k) Section 7.05(p) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

 

12



--------------------------------------------------------------------------------

“(p) the unwinding or termination of any Hedging Obligations or Cash Management
Obligations; and”

 

  (l) Section 7.14 of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

“7.14 [Reserved].”

 

  (m) Section 8.04 of the Credit Agreement is hereby amended to (i) delete the
“and” appearing at the end of clause “Fifth” and (ii) add a new clause “Sixth”
in appropriate numeric order that reads in its entirety as follows:

“Sixth, to payment of the unpaid Secured Cash Management Obligations, ratably
among the Cash Management Banks party to the Specified Cash Management
Agreements giving rise to such Secured Cash Management Obligations in proportion
to the respective amounts described in this clause Sixth held by them; and”

 

  (n) Article IX of the Credit Agreement is hereby amended to add the following
Section 9.13 at the end thereof:

“9.13 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision

 

13



--------------------------------------------------------------------------------

on behalf of such Lender to enter into, participate in, administer and perform
with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14, and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement,
or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that:

(i) none of the Administrative Agent or any of its respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any other Loan Document or any documents related hereto or
thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and
is a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance

 

14



--------------------------------------------------------------------------------

with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any of its respective Affiliates for investment advice (as opposed to
other services) in connection with the Loans, the Letters of Credit, the
Commitments or this Agreement.

(c) The Administrative Agent hereby informs the Lenders that it is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender, or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.”

 

  (o) Section 10.04(c) of the Credit Agreement is hereby amended to add the
following sentence immediately after the first sentence thereof:

“In addition, to the extent that the Borrower or the Grantors (as defined in the
Collateral Trust Agreement) for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section or Section 7.12(a) of the
Collateral Trust Agreement to be paid by the Borrower or such Grantors to the
Collateral Trustee or any Related Party of the Collateral Trustee, each Lender
severally agrees to pay to the Collateral Trustee or such Related Party such
Lender’s Applicable Percentage (determined as of the time the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount in
connection with the Collateral Trustee following a direction of an Act of
Required Secured Parties (as defined in the Collateral Trust Agreement) prior to
the occurrence of the earlier of the Discharge of Credit Agreement Obligations
(as defined in the Collateral Trust Agreement) or the Outstanding Loan Threshold
Date (as defined in the Collateral Trust Agreement); provided that such
Indemnified Liability (as defined in the Collateral Trust Agreement) was
incurred by or asserted against the Collateral Trustee in its capacity as such,
or against any Related Party of the Collateral Trustee acting for the Collateral
Trustee in connection with such capacity.”

 

15



--------------------------------------------------------------------------------

  (p) Exhibit D of the Credit Agreement is hereby amended and restated to read
in its entirety as set forth in Exhibit D attached hereto.

SECTION 4. REFERENCE TO AND EFFECT ON THE CREDIT AGREEMENT. On and after the
Amendment No. 4 Effective Date, (i) each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or text of like import referring to the
Credit Agreement shall mean and be a reference to the Amended Credit Agreement,
(ii) the 2018 Refinancing Term Commitments shall constitute “Term Loan
Commitments” and “Commitments”, in each case, under and as defined in the Credit
Agreement, (iii) the 2018 Refinancing Term Loans shall constitute “Term Loans”
and “Loans”, in each case, under and as defined in the Credit Agreement and
(iv) the 2018 Refinancing Term Lenders shall each constitute a “Term Lender” and
a “Lender”, in each case, under and as defined in the Credit Agreement. This
Amendment No. 4 shall for all purposes constitute a “Loan Document” under and as
defined in the Credit Agreement and the other Loan Documents.

SECTION 5. REPRESENTATIONS & WARRANTIES.

 

  (a) In order to induce the Lenders and the Administrative Agent to enter into
this Amendment No. 4 and to induce the 2018 Refinancing Term Lenders to make the
2018 Refinancing Term Loans hereunder, each Loan Party hereby represents and
warrants to the Lenders and the Administrative Agent on and as of the Amendment
No. 4 Effective Date that each of the representations and warranties made by the
Borrower contained in Article V of the Credit Agreement and by each Loan Party
contained in each other Loan Document shall be true and correct in all material
respects on and as of the Amendment No. 4 Effective Date with the same effect as
though made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date, and except that for purposes of this
Section 5, the representations and warranties contained in subsection (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clause (b) of Section 6.01 of the Credit
Agreement; provided that, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality or by a reference to a Material Adverse Effect in the
text thereof; provided further that all references in the representations set
forth in Sections 5.01, 5.02, 5.03, 5.04, 5.06, 5.07 and 5.15 of the Credit
Agreement to “Loan Documents” shall be deemed to be references to this Amendment
No. 4 and the other Loan Documents (including the Credit Agreement) as amended
by this Amendment No. 4.

 

  (b) Each Loan Party hereby represents and warrants to the Lenders and the
Administrative Agent that the total net book value of the Excluded Flood Zone
Property located at the addresses specified on Schedule 2 attached hereto does
not exceed $10,000,000 as of the Amendment No. 4 Effective Date.

SECTION 6. CONDITIONS PRECEDENT. The effectiveness of this Amendment No. 4 and
the obligation of the 2018 Refinancing Term Lenders to make the 2018 Refinancing
Term Loans shall be subject to the satisfaction or waiver of the following
conditions

 

16



--------------------------------------------------------------------------------

precedent (the date on which such conditions precedent are so satisfied or
waived, the “Amendment No. 4 Effective Date”):

 

  (a) The Administrative Agent shall have received a duly authorized, executed
and delivered counterpart of the signature page to this Amendment No. 4 from
each Loan Party named on the signature pages hereto, the Administrative Agent
and the 2018 Refinancing Term Lenders.

 

  (b) (i) Any fees required to be paid on or before the Amendment No. 4
Effective Date to the Administrative Agent or the Refinancing Arranger under
this Amendment No. 4, the Engagement Letter or otherwise in connection with the
2018 Refinancing Term Loans shall have been paid and, unless waived by the
Administrative Agent or the Refinancing Arranger, as applicable, to the extent
invoiced at least three Business Days prior to the Amendment No. 4 Effective
Date, the Borrower shall have paid all expenses of the Agents and the
Refinancing Arranger to the extent required to be paid pursuant to the
Engagement Letter or Section 10.04 of the Credit Agreement; (ii) any interest,
fees and, to the extent invoiced at least three Business Days prior to the
Amendment No. 4 Effective Date, expenses owing to the Existing Term Lenders as
of the Amendment No. 4 Effective Date shall have been paid and (iii) an
amendment fee in an amount equal to 0.125% of the principal amount of each 2018
Refinancing Term Lender’s Term Loans held on the Amendment No. 4 Effective Date
(immediately after giving effect to this Amendment No. 4) shall substantially
concurrently herewith be paid to each 2018 Refinancing Term Lender. For the
avoidance of doubt, the amendment fee referred to in clause (iii) of the
immediately preceding sentence shall not apply to the Fourth Amendment
Prepayment Amount.

 

  (c) No Default or Event of Default shall exist, or would result immediately,
from the incurrence of the 2018 Refinancing Term Loans or the application of
proceeds thereof.

 

  (d) The representations and warranties of (i) the Borrower contained in
Article V of the Credit Agreement and (ii) each Loan Party contained in each
other Loan Document shall be true and correct in all material respects on and as
of the Amendment No. 4 Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that the representations and warranties contained in subsection
(b) of Section 5.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clause (b) of Section 6.01 of the Credit
Agreement; provided that, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality or by a reference to a Material Adverse Effect in the
text thereof.

 

  (e) The Administrative Agent shall have received a Borrowing Notice meeting
the requirements of Section 2.02 of the Credit Agreement for the 2018
Refinancing Term Loans.

 

17



--------------------------------------------------------------------------------

  (f) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying that the conditions specified in
clauses (c) and (d) of this Section 6 have been satisfied.

 

  (g) On the Amendment No. 4 Effective Date, the Administrative Agent shall have
received a customary opinion of Jones Day, counsel to the Borrower and special
New York counsel to the other Loan Parties addressed to the Administrative
Agent, the Collateral Trustee and the Lenders and dated the Amendment No. 4
Effective Date.

 

  (h) The Administrative Agent shall have received (i) such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of duly authorized officers of each Loan Party and Gibraltar Holdings, in each
case, as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each officer of each Loan Party or Gibraltar
Holdings and (ii) such documents and certifications as the Administrative Agent
may reasonably require to evidence that each Loan Party and Gibraltar Holdings
is duly organized or formed, and that each Loan Party and Gibraltar Holdings is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided that certified copies of the certificate or articles of
incorporation and by-laws (or other equivalent organizational documents) or
incumbency certificates shall not be required to be delivered with respect to
Gibraltar Holdings or any Person that was a Loan Party immediately prior to the
Amendment No. 4 Effective Date if such certificate includes a certification by
such Responsible Officer that (i) the applicable organizational documents
delivered to the Administrative Agent in connection with the funding of the Term
Loans on the First Amendment Effective Date remain in full force and effect and
have not been amended, modified, revoked or rescinded since the First Amendment
Effective Date and/or (ii) the signatories set forth on incumbency certificates
delivered to the Administrative Agent in connection with the closing of the
Second Amendment Effective Date have not changed since the Second Amendment
Effective Date.

 

  (i) The Refinancing Arranger and the Administrative Agent shall have received
a solvency certificate from the chief financial officer of the Borrower in the
form of Exhibit K of the Credit Agreement, which demonstrates that the Borrower
and its Restricted Subsidiaries, on a consolidated basis, are, and after giving
effect to the transactions contemplated hereby, will be, Solvent.

 

  (j) The Refinancing Arranger and the Administrative Agent shall have received
at least three Business Days prior to the Amendment No. 4 Effective Date all
documentation and other information required by regulatory authorities with
respect to the Borrower and the other Loan Parties under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act, that has been requested by the Refinancing Arranger
and the Administrative Agent at least ten Business Days prior to the Amendment
No. 4 Effective Date.

 

18



--------------------------------------------------------------------------------

  (k) The Collateral Trustee shall have received a completed standard “life of
loan” flood hazard determination form for each property that contains structures
and is encumbered by a Mortgage, and if the property is located in an area
designated by the U.S. Federal Emergency Management Agency (or any successor
agency) as having special flood or mud slide hazards, (i) a notification from
the Borrower to the Collateral Trustee (“Borrower Notice”) that flood insurance
coverage under the National Flood Insurance Program (“NFIP”) created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004 is not available because the
applicable community does not participate in the NFIP, (ii) documentation
evidencing the Collateral Trustee’s receipt of the Borrower Notice (e.g.,
countersigned Borrower Notice, return receipt of certified U.S. Mail, or
overnight delivery), and (iii) if a Borrower Notice is required to be given and
flood insurance is available in the community in which the property is located,
a copy of one of the following: the flood insurance policy, the Borrower’s
application for a flood insurance policy plus proof of premium payment, a
declaration page confirming that flood insurance has been issued, or such other
evidence of flood insurance reasonably satisfactory to the Controlling
Representative (as defined in the Collateral Trust Agreement).

 

  (l) The Administrative Agent shall have received an executed amendment to the
Collateral Trust Agreement (the “CTA Amendment”), in form and substance
reasonably satisfactory to the Administrative Agent.

SECTION 7. REFINANCING ARRANGER. The Borrower and the 2018 Refinancing Term
Lenders agree that the Refinancing Arranger shall be entitled to the privileges,
indemnification, immunities and other benefits afforded to the Agents and
Arrangers pursuant to Article IX and Section 10.04 of the Amended Credit
Agreement and except as otherwise agreed to in writing by the Borrower and the
Refinancing Arranger, shall have no duties, responsibilities or liabilities with
respect to this Amendment No. 4, the Amended Credit Agreement or any other Loan
Document.

SECTION 8. REAFFIRMATION.

 

  (a) To induce the 2018 Refinancing Term Lenders and the Administrative Agent
to enter into this Amendment No. 4, each of the Loan Parties and Gibraltar
Holdings hereby acknowledges and reaffirms its obligations under each Loan
Document to which it is a party, including, without limitation, any grant,
pledge or collateral assignment of a lien or security interest, as applicable,
contained therein, in each case as amended, restated, amended and restated,
supplemented or otherwise modified prior to or as of the date hereof (including
as amended pursuant to the First Amendment, the Second Amendment, the Third
Amendment and this Amendment No. 4 and the incurrence of the 2018 Refinancing
Term Loans hereunder) (collectively, the “Reaffirmed Documents”). The Borrower
acknowledges and agrees that each of the Loan Documents to which it is a party
or otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall not be impaired or limited by the execution or
effectiveness of this Amendment No. 4.

 

19



--------------------------------------------------------------------------------

  (b) In furtherance of the foregoing Section 8(a), each Loan Party, in its
capacity as a Guarantor under the Guaranty to which it is a party (in such
capacity, each a “Reaffirming Loan Guarantor”), reaffirms its guarantee of the
Secured Obligations under the terms and conditions of such Guaranty and agrees
that such Guaranty remains in full force and effect to the extent set forth in
such Guaranty and after giving effect to this Amendment No. 4 and the incurrence
of the 2018 Refinancing Term Loans, and is hereby ratified, reaffirmed and
confirmed. Each Reaffirming Loan Guarantor hereby confirms that it consents to
the terms of this Amendment No. 4 and the Amended Credit Agreement and that the
principal of, the interest and premium (if any) on, and fees related to, the
2018 Refinancing Term Loans constitute “Secured Obligations” under the Loan
Documents. Each Reaffirming Loan Guarantor hereby (i) acknowledges and agrees
that the Guaranty and each of the Loan Documents to which it is a party or
otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall not be impaired or limited by the execution or
effectiveness of this Amendment No. 4, (ii) acknowledges and agrees that it will
continue to guarantee to the fullest extent possible in accordance with the Loan
Documents the payment and performance of all Secured Obligations under each of
the Loan Documents to which it is a party (including all such Secured
Obligations as amended, reaffirmed and/or increased pursuant to this Amendment
No. 4 and the incurrence of the 2018 Refinancing Term Loans) and
(iii) acknowledges, agrees and warrants for the benefit of the Administrative
Agent, the Collateral Trustee and each other Secured Party that there are no
rights of set-off or counterclaim, nor any defenses of any kind, whether legal,
equitable or otherwise, that would enable such Reaffirming Loan Guarantor to
avoid or delay timely performance of its obligations under the Loan Documents.

 

  (c)

In furtherance of the foregoing Section 8(a), Gibraltar Holdings and each of the
Loan Parties that is party to any Security Document, in its capacity as a
“grantor”, “pledgor” or other similar capacity under such Security Document (in
such capacity, each a “Reaffirming Grantor”), hereby acknowledges that it has
reviewed and consents to the terms and conditions of this Amendment No. 4 and
the transactions contemplated hereby, including the extension of credit in the
form of the 2018 Refinancing Term Loans. In addition, each Reaffirming Grantor
reaffirms the security interests granted by such Reaffirming Grantor under the
terms and conditions of the Security Documents (in each case, to the extent a
party thereto) to secure the Secured Obligations (including all such Secured
Obligations as amended, reaffirmed and/or increased pursuant to this Amendment
No. 4 and the incurrence of the 2018 Refinancing Term Loans) and agrees that
such security interests remain in full force and effect and are hereby ratified,
reaffirmed and confirmed. Each Reaffirming Grantor hereby (i) confirms that each
Security Document to which it is a party or is otherwise bound and all
Collateral encumbered thereby will continue to secure, to the fullest extent
possible in accordance with the Security Documents, the payment and performance
of the Secured Obligations (including all such Secured Obligations as amended,
reaffirmed and/or increased pursuant to this Amendment No. 4 and the incurrence
of the 2018 Refinancing Term Loans), including without limitation the payment
and performance of all such applicable Secured Obligations that are joint and
several obligations of each Guarantor and each Reaffirming Grantor now or
hereafter

 

20



--------------------------------------------------------------------------------

  existing, in each case pursuant to the terms of the Security Documents such
Reaffirming Grantor is a party to, (ii) confirms its respective grant to the
Collateral Trustee for the benefit of the Secured Parties of the security
interest in and continuing Lien on all of such Reaffirming Grantor’s right,
title and interest in, to and under all Collateral to which such Reaffirming
Grantor granted a security interest in and a continuing Lien on pursuant to the
terms of the Security Documents to which such Reaffirming Grantor is party to,
in each case whether now owned or existing or hereafter acquired or arising and
wherever located, as collateral security for the prompt and complete payment and
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise, of all applicable
Secured Obligations (including all such Secured Obligations as amended,
reaffirmed and/or increased pursuant to this Amendment No. 4 and the incurrence
of the 2018 Refinancing Term Loans), subject to the terms contained in the
applicable Loan Documents and (iii) confirms its respective pledges, grants of
security interests and other obligations, as applicable, under and subject to
the terms of each of the Security Documents to which it is a party.

 

  (d) Gibraltar Holdings and each Guarantor (other than the Borrower)
acknowledges and agrees that (i) it is not required by the terms of the Credit
Agreement or any other Loan Document to consent to this Amendment No. 4 and
(ii) nothing in the Credit Agreement, this Amendment No. 4 or any other Loan
Document shall be deemed to require the consent of Gibraltar Holdings or such
Guarantor to any future amendment, consent or waiver of the terms of the Credit
Agreement.

 

  (e) As promptly as practical but in no event later than 90 days after the
Amendment No. 4 Effective Date, subject to extension by the Administrative Agent
in its sole discretion, the Borrower and applicable Guarantors shall take the
actions specified in Sections 3.8(d)(1)-(3) of the Collateral Trust Agreement.

 

  (f) As promptly as practical but in no event later than 90 days after the
Amendment No. 4 Effective Date, subject to extension by the Administrative Agent
in its sole discretion, Gibraltar Holdings shall execute and deliver a deed of
confirmation, in form and substance reasonably satisfactory to the
Administrative Agent.

SECTION 9. LENDER CONSENTS.

 

  (a)

Each Lender party hereto (it being agreed that all of such Lenders constitute
Required Lenders under the Credit Agreement) hereby (i) consents to the
Administrative Agent delivering a direction in writing to the Collateral Trustee
(it being agreed that such direction constitutes an Act of Required Secured
Parties under the Collateral Trust Agreement) authorizing and directing the
Collateral Trustee to release the liens and security interests on the structures
described on Schedule 2 attached hereto pursuant to Section 4.1(a)(3) of the
Collateral Trust Agreement, (ii) approves and authorizes the release of
Collateral set forth in the foregoing clause (i), (iii) consents to the
Administrative Agent delivering a direction in writing to the Collateral Trustee
(it being agreed that such direction constitutes an Act of Required Secured
Parties under the Collateral Trust Agreement) authorizing and directing the
Collateral Trustee to

 

21



--------------------------------------------------------------------------------

  enter into the CTA Amendment and (iv) approves the terms set forth in such CTA
Amendment and consents to the amendments to the Collateral Trust Agreement set
forth therein.

 

  (b) Notwithstanding Sections 2.05 or 2.13 of the Credit Agreement, each Lender
party hereto hereby (i) agrees that the Borrower shall be permitted to make a
voluntary prepayment of the 2018 Refinancing Term Loans in an aggregate amount
not to exceed $46,005,937.47 on a non-pro rata basis (the “Fourth Amendment
Prepayment Amount”), and the full amount of such prepayment shall be applied
solely to the 2018 Refinancing Term Loans funded by the Additional Refinancing
Term Lender on the Amendment No. 4 Effective Date, (ii) consents to the non-pro
rata payment set forth in the foregoing clause (i), and (iii) agrees that the
notice requirement under Section 2.05 of the Credit Agreement requiring three
Business Days prior notice for prepayment of Eurrocurrency Rate Loans is deemed
satisfied.

SECTION 10. MISCELLANEOUS PROVISIONS.

 

  (a) Ratification. This Amendment No. 4 is limited to the matters specified
herein and shall not constitute acceptance or waiver, or, to the extent not
expressly set forth herein, an amendment or modification, of any other provision
of the Credit Agreement or any other Loan Document. Nothing herein contained
shall be construed as a substitution or novation of the obligations outstanding
under the Credit Agreement or any other Loan Document or instruments securing
the same, which shall remain in full force and effect as modified hereby or by
instruments executed concurrently herewith, and each of the parties hereto
acknowledges and agrees that the terms of this Amendment No. 4 constitute an
amendment of the terms of pre-existing Indebtedness and the related agreement,
as evidenced by the Amended Credit Agreement.

 

  (b) Governing Law; Submission to Jurisdiction, Consent to Service of Process,
Waiver of Jury Trial, Etc. Sections 10.14 and 10.15 of the Credit Agreement are
incorporated by reference herein as if such Sections appeared herein, mutatis
mutandis.

 

  (c) Severability. Section 10.12 of the Credit Agreement is incorporated by
reference herein as if such Section appeared herein, mutatis mutandis.

 

  (d) Counterparts; Headings. This Amendment No. 4 may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment No. 4 by telecopy or other electronic imaging
means (i.e., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Amendment No. 4. Article and Section headings used
herein are included for convenience of reference only, shall not constitute a
part hereof, shall not be given any substantive effect and shall not affect the
interpretation of this Amendment No. 4.

 

  (e) Notice. For purposes of the Credit Agreement, the initial notice address
of each Additional Refinancing Term Lender shall be as set forth on Schedule 1
hereto.

 

22



--------------------------------------------------------------------------------

  (f) Recordation of 2018 Refinancing Term Loans. Upon execution and delivery
hereof, and the funding of the 2018 Refinancing Term Loans, the Administrative
Agent will record in the Register the 2018 Refinancing Term Loans made by the
2018 Refinancing Term Lenders as “Term Loans”.

 

  (g) Third Party Beneficiary. The Collateral Trustee shall be an express third
party beneficiary of this Amendment No. 4.

 

  (h) Amendment, Modification and Waiver. This Amendment No. 4 may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by each of the parties hereto.

[Remainder of page intentionally blank; signatures begin next page]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
duly executed by their respective authorized officers as of the date first above
written.

 

PEABODY ENERGY CORPORATION, as

Borrower

By:   /s/ Walter L. Hawkins, Jr.

Name:   Walter L. Hawkins, Jr. Title:   Senior Vice President, Finance

[Signature Page to Amendment No. 4 to Credit Agreement]



--------------------------------------------------------------------------------

AMERICAN LAND DEVELOPMENT, LLC

AMERICAN LAND HOLDINGS OF COLORADO, LLC

AMERICAN LAND HOLDINGS OF ILLINOIS, LLC

AMERICAN LAND HOLDINGS OF INDIANA, LLC

AMERICAN LAND HOLDINGS OF KENTUCKY, LLC

BIG RIDGE, INC.

BTU WESTERN RESOURCES, INC.

COALSALES II, LLC

CONSERVANCY RESOURCES, LLC

EL SEGUNDO COAL COMPANY, LLC

HAYDEN GULCH TERMINAL, LLC

HILLSIDE RECREATIONAL LANDS, LLC

JAMES RIVER COAL TERMINAL, LLC

KAYENTA MOBILE HOME PARK, INC.

KENTUCKY UNITED COAL, LLC

MOFFAT COUNTY MINING, LLC

NEW MEXICO COAL RESOURCES, LLC

PEABODY AMERICA, LLC

PEABODY ARCLAR MINING, LLC

PEABODY ASSET HOLDINGS, LLC

PEABODY BEAR RUN MINING, LLC

PEABODY BEAR RUN SERVICES, LLC

PEABODY CABALLO MINING, LLC

PEABODY CARDINAL GASIFICATION, LLC

PEABODY CHINA, LLC

PEABODY COALSALES, LLC

PEABODY COALTRADE, LLC

PEABODY COLORADO OPERATIONS, LLC

PEABODY COLORADO SERVICES, LLC

PEABODY COULTERVILLE MINING, LLC

PEABODY DEVELOPMENT COMPANY, LLC

PEABODY ELECTRICITY, LLC

PEABODY EMPLOYMENT SERVICES, LLC

PEABODY GATEWAY NORTH MINING, LLC

By:   /s/ Walter L. Hawkins, Jr.   Name:   Walter L. Hawkins, Jr.   Title:  
Senior Vice President, Finance

[Signature Page to Amendment No. 4 to Credit Agreement]



--------------------------------------------------------------------------------

PEABODY GATEWAY SERVICES, LLC

PEABODY GLOBAL FUNDING, LLC

PEABODY HOLDING COMPANY, LLC

PEABODY ILLINOIS SERVICES, LLC

PEABODY INDIANA SERVICES, LLC

PEABODY INTERNATIONAL INVESTMENTS, INC.

PEABODY INTERNATIONAL SERVICES, INC.

PEABODY INVESTMENTS CORP.

PEABODY MIDWEST MANAGEMENT SERVICES, LLC

PEABODY MIDWEST MINING, LLC

PEABODY MIDWEST OPERATIONS, LLC

PEABODY MIDWEST SERVICES, LLC

PEABODY MONGOLIA, LLC

PEABODY NATURAL GAS, LLC

PEABODY NATURAL RESOURCES COMPANY

PEABODY NEW MEXICO SERVICES, LLC

PEABODY OPERATIONS HOLDING, LLC

PEABODY POWDER RIVER MINING, LLC

PEABODY POWDER RIVER OPERATIONS, LLC

PEABODY POWDER RIVER SERVICES, LLC

PEABODY ROCKY MOUNTAIN MANAGEMENT SERVICES, LLC

PEABODY ROCKY MOUNTAIN SERVICES, LLC

PEABODY SCHOOL CREEK MINING, LLC

PEABODY SERVICES HOLDINGS, LLC

PEABODY TERMINALS, LLC

PEABODY VENEZUELA COAL CORP.

PEABODY VENTURE FUND, LLC

PEABODY WILD BOAR MINING, LLC

PEABODY WILD BOAR SERVICES, LLC

PEABODY WILLIAMS FORK MINING, LLC

PEABODY WYOMING SERVICES, LLC

PEABODY-WATERSIDE DEVELOPMENT, L.L.C.

PEC EQUIPMENT COMPANY, LLC

SAGE CREEK LAND & RESERVES, LLC

SHOSHONE COAL CORPORATION

TWENTYMILE COAL, LLC

By:   /s/ Walter L. Hawkins, Jr.   Name:   Walter L. Hawkins, Jr.   Title:  
Senior Vice President, Finance

[Signature Page to Amendment No. 4 to Credit Agreement]



--------------------------------------------------------------------------------

PEABODY INTERNATIONAL HOLDINGS, LLC By:   Peabody Investments Corp., as its sole
member By:   /s/ Walter L. Hawkins, Jr.   Name:   Walter L. Hawkins, Jr.  
Title:   Senior Vice President, Finance

 

PEABODY IC FUNDING CORP. By:   /s/ Walter L. Hawkins, Jr.   Name:   Walter L.
Hawkins, Jr.   Title:   President

 

BIG SKY COAL COMPANY By:   /s/ Bryce G. West   Name:   Bryce G. West   Title:  
President

 

PEABODY SAGE CREEK MINING, LLC

SAGE CREEK HOLDINGS, LLC

By:   /s/ Mark A. Scimio   Name:   Mark A. Scimio   Title:   President

 

PEABODY TWENTYMILE MINING, LLC By:   /s/ Patrick K. Sollars   Name:   Patrick K.
Sollars   Title:   President

[Signature Page to Amendment No. 4 to Credit Agreement]



--------------------------------------------------------------------------------

PEABODY WESTERN COAL COMPANY

SENECA PROPERTY, LLC

UNITED MINERALS COMPANY, LLC

By:   /s/ Robert F. Bruer   Name:   Robert F. Bruer   Title:   Vice President

 

SENECA COAL COMPANY, LLC By:   /s/ Charles R. Otec   Name:   Charles R. Otec  
Title:   President

 

NGS ACQUISITION CORP., LLC By:   /s/ Walter L. Hawkins, Jr.   Name:   Walter L.
Hawkins, Jr.   Title:   Senior Vice President – Finance

[Signature Page to Amendment No. 4 to Credit Agreement]



--------------------------------------------------------------------------------

Executed as a Deed by

Peabody Holdings (Gibraltar) Limited

acting by:

 

/s/ Robert G. Guest

Director

For and on behalf of Abacus (Gibraltar) Limited

 

/s/ Ivan P. Perez

Director/Secretary

For and on behalf of Abacus Services (Gibraltar) Limited

[Signature Page to Amendment No. 4 to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as the

Additional Refinancing Term Lender

By   /s/ Thomas M. Manning   Name:   Thomas M. Manning   Title:   Authorized
Signatory

[Signature Page to Amendment No. 4 to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as

Administrative Agent

By   /s/ Thomas M. Manning   Name:   Thomas M. Manning   Title:   Authorized
Signatory

[Signature Page to Amendment No. 4 to Credit Agreement]



--------------------------------------------------------------------------------

Other executed signature pages of the 2018 Refinancing Term Lenders party

hereto and the other Lenders party hereto on file with Administrative Agent



--------------------------------------------------------------------------------

SCHEDULE 1

 

Additional Refinancing Term Lenders

   Additional Term
Commitment     

Notice address

Goldman Sachs Bank USA

   $ 121,754,600.72     

200 West Street

New York, New York

10282

Ph: 212-902-5192

Fax: 917-977-3966

TOTAL

   $ 121,754,600.72 1    

 

 

1  This amount includes $72,263,621.59 allocated to Exchanging Term Lenders that
elected the “Assignment Settlement Option” as described in the Election Notice
Memorandum posted on LendAmend. For the avoidance of doubt, the Additional Term
Commitment amount does not include the Fourth Amendment Prepayment Amount.



--------------------------------------------------------------------------------

SCHEDULE 2

 

  1. The Excluded Flood Zone Property located at the address of 2298 Bishop Rd.,
Gillette, WY 82718

 

  2. The Excluded Flood Zone Property located at the address of 12433 State
Highway 59 N., Gillette, WY 82716



--------------------------------------------------------------------------------

Exhibit D

[See attached]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF AMENDED AND RESTATED COMPLIANCE CERTIFICATE

Financial Statement Date:                 ,

 

To: Goldman Sachs Bank USA, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of April 3, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among PEABODY ENERGY CORPORATION, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto and
GOLDMAN SACHS BANK USA, as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                      of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are (i) the year-end audited financial
statements required by Section 6.01(a) of the Credit Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section
and (ii) a reconciliation of such financial statements for the Borrower and its
Restricted Subsidiaries (provided that, for the avoidance of doubt, such
reconciliation shall not be audited).

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are (i) the unaudited financial statements
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower ended as of the above date and (ii) a reconciliation of such
financial statements for the Borrower and its Restricted Subsidiaries. Such
financial statements fairly present in all material respects the financial
condition, results of operations, changes in shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
review of the financial condition of the Borrower during the accounting period
covered by the attached financial statements.

 

D - 1

Form of Amended and Restated Compliance Certificate



--------------------------------------------------------------------------------

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all of its
Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant of the Loan Documents applicable
to it and no Default has occurred and is continuing.]

—or—

[the following covenants have not been performed or observed and the following
is a list of each such Default and its nature and status:]

4. The calculations of the Cumulative Amount, [Excess Cash Flow,] the First Lien
Leverage Ratio, the Total Leverage Ratio, Consolidated Net Income and
Consolidated EBITDA set forth on Schedules 3, [4,] 5, 6 and 7, as applicable,
attached hereto are true and accurate in all material respects on and as of the
date of this Certificate. [Use calculation of Excess Cash Flow on Schedule 4 for
fiscal year-end financial statements only.]

5. To the best of such Responsible Officer’s knowledge, as of the date hereof,
all Subsidiaries of the Borrower who are required to be Guarantors, pursuant to
the Credit Agreement by virtue of the definition of Guarantor under the Credit
Agreement, are Guarantors [, except for the following Subsidiaries which are in
the process of complying with the requirements of Section 6.12 of the Credit
Agreement:].

6. Unless as stated otherwise in a certificate of a Responsible Officer attached
hereto, there has been no material change in accounting policies or financial
reporting practices by the Borrower or any Subsidiary.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                         ,             .

 

PEABODY ENERGY CORPORATION By:                                
                                                

Name:    

Title:    

 

D - 2

Form of Amended and Restated Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                                        (“Statement
Date”)

SCHEDULE 1

to the Amended and Restated Compliance Certificate

[See attached]

 

D - 3

Form of Amended and Restated Compliance Certificate



--------------------------------------------------------------------------------

For the Year ended                                        (“Statement Date”)

SCHEDULE 2

to the Amended and Restated Compliance Certificate

[Reserved]

 

D - 4

Form of Amended and Restated Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                                        (“Statement
Date”)

SCHEDULE 3

to the Amended and Restated Compliance Certificate

($ in 000’s)

Calculation of Cumulative Amount

Cumulative Amount as of the Statement Date is an amount (which shall not be less
than zero) equal to, without duplication:

 

A. (x) the cumulative amount of Excess Cash Flow of the Borrower and its
Restricted Subsidiaries for all fiscal years completed after the Closing Date
(commencing with the portion of fiscal year 2017) and prior to the Statement
Date, minus (y) the portion of such Excess Cash Flow that has been (or is
required to be) applied after the Closing Date and prior to the Statement Date
to the prepayment of Term Loans in accordance with Section 2.05(g) of the Credit
Agreement or any other pari passu Indebtedness (including the Priority Lien
Notes) in accordance with the terms thereof (but excluding for purposes of this
clause (y) any portion of such Excess Cash Flow with respect to which such
prepayment has been waived by the Lender or other holder of such Indebtedness
entitled thereto):

   $ _______________  

B. the amount of any Declined Proceeds:

   $ _______________  

C. the aggregate amount of any Restricted Payment made pursuant to
Section 7.06(e)(ii) of the Credit Agreement and any Investments made pursuant to
Section 7.02(m)(ii) of the Credit Agreement during the period commencing on the
Closing Date and ending on or prior to the Statement Date (and, for purposes of
this clause (C), without taking account of the intended usage of the Cumulative
Amount since the Statement Date):

   $ _______________  

Cumulative Amount (Lines A + B – C)

   $ _______________  

 

D - 5

Form of Amended and Restated Compliance Certificate



--------------------------------------------------------------------------------

For the Year ended                                        (“Statement Date”)

SCHEDULE 4

to the Amended and Restated Compliance Certificate

($ in 000’s)

Calculation of Excess Cash Flow

 

A. An amount (if positive) equal to, without duplication, the amount for the
fiscal year ending on the Statement Date, as reflected in the Borrower’s and its
Restricted Subsidiaries’ consolidated cash flow statement for such period, of
net cash provided by/used in operating activities (as determined in accordance
with GAAP):

   $ _______________  

B. The sum, without duplication, of the amounts from such period paid from
Internally Generated Cash (except to the extent made using the Cumulative
Amount) of:

  

1.  Scheduled repayments of Indebtedness1 for borrowed money (excluding
repayments of revolving loans except to the extent the applicable revolving
commitments are permanently reduced in connection with such repayments) and
scheduled repayments of Capital Lease Obligations (excluding any interest
expense portion thereof), provided that, for the avoidance of doubt, any
borrowing under the ABL Facility or repayment thereof (without a corresponding
reduction in the commitments thereunder) shall not increase or decrease Excess
Cash Flow:

   $ _______________  

2.  Consolidated Capital Expenditures:

   $ _______________  

3.  Permitted Acquisitions and other Investments permitted pursuant to
Section 7.02 (other than clauses (a) and (k) of Section 7.02) of the Credit
Agreement:

   $ _______________  

4.  Pre-funding of royalty payments in the ordinary course of business:

   $ _______________  

 

 

1  As used in clause B.1 above, “scheduled repayments of Indebtedness” does not
include (x) repurchases of Term Loans pursuant to Sections 2.19 or 2.20 of the
Credit Agreement and (y) repayments of Loans made with the cash proceeds of any
Permitted Refinancing Indebtedness.

 

D - 6

Form of Amended and Restated Compliance Certificate



--------------------------------------------------------------------------------

5.  Distributions to non-controlling interests:

   $ _______________  

6.  Federal coal lease expenditures:

   $ _______________  

7.  Net cash generated from proceeds of any Permitted Securitization Programs or
loan proceeds from the ABL Facility (excluding interest costs):

   $ _______________  

Excess Cash Flow

(A – (B.1 + B.2 + B.3 + B.4 + B.5 + B.6 + B.7)):

   $ _______________  

 

D - 7

Form of Amended and Restated Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                                        (“Statement
Date”)

SCHEDULE 5

to the Amended and Restated Compliance Certificate

($ in 000’s)

Calculation of Consolidated Net Total Debt

 

A. The aggregate stated balance sheet amount of all Indebtedness described in
clauses (a), (b), (c), (f) and (g) (with respect to Indebtedness described in
clauses (a), (b), (c) and (f)) of the definition of the term “Indebtedness” set
forth in the Credit Agreement of Borrower and its Restricted Subsidiaries (for
the avoidance of doubt, for this purpose, letters of credit will be deemed to
have a principal amount equal to the amount drawn and not reimbursed thereunder,
if any) determined on a consolidated basis in accordance with GAAP:

   $ _______________  

B. The aggregate amount of Unrestricted Cash included in the consolidated
balance sheet of Borrower and its Restricted Subsidiaries as of the Statement
Date (other than the proceeds of Incremental Debt to be incurred on such date of
determination):

   $ _______________  

Consolidated Net Total Debt (A – B)

   $ _______________  

Calculation of First Lien Leverage Ratio

 

A. Consolidated Net Total Debt (as calculated above), less any portion of
Consolidated Net Total Debt that is unsecured or is secured solely by a Lien
that is junior to the Liens securing the Obligations as of the Statement Date:

   $ _______________  

B. Consolidated EBITDA (as calculated on Schedule 7) for the period of the four
consecutive fiscal quarters ending as of the Statement Date:

   $ _______________  

First Lien Leverage Ratio (A ÷ B)

     ______:1.00  

 

D - 8

Form of Amended and Restated Compliance Certificate



--------------------------------------------------------------------------------

Calculation of Total Leverage Ratio

 

A. Consolidated Net Total Debt (as calculated above) as of the Statement Date:

   $ _______________  

B. Consolidated EBITDA (as calculated on Schedule 7) for the period of the four
consecutive fiscal quarters ending as of the date of the Statement Date:

   $ _______________  

Total Leverage Ratio (A ÷ B)

     ______:1.00  

 

D - 9

Form of Amended and Restated Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                                        (“Statement
Date”)

SCHEDULE 6

to the Amended and Restated Compliance Certificate

($ in 000’s)

Calculation of Consolidated Net Income

 

A. The net income (or loss) attributable to the Borrower and its Restricted
Subsidiaries for the period of four consecutive fiscal quarters ending as of the
Statement Date, determined in accordance with GAAP, excluding, without
duplication:

   $ _______________  

B. Excluding, without duplication:

  

1.  Noncash compensation expenses related to common stock and other equity
securities issued to employees:

   $ _______________  

2.  Extraordinary and non-recurring gains and losses:

   $ _______________  

3.  Income or losses from discontinued operations or disposal of discontinued
operations or costs and expenses associated with the closure of any mines
(including any reclamation or disposal obligations):

   $ _______________  

4.  Any non-cash impairment charges or asset write-off resulting from the
application of ASC 320 Investments-Debt and Equity Securities, ASC 323
Investments-Equity Method and Joint Ventures, ASC 350 Intangibles—Goodwill and
Other and ASC 360 Property, Plant and Equipment and any future or similar ASC
standards relating to impairment:

   $ _______________  

5.  Net unrealized gains or losses resulting in such period from non-cash
foreign currency remeasurement gains or losses:

   $ _______________  

6.  Net unrealized gains or losses resulting in such period from the application
ASC 815 Derivatives and Hedging, in each case, for such period:

   $ _______________  

7.  Non-cash charges including non-cash charges due to cumulative effects of
changes in accounting principles:

   $ _______________  

 

D - 10

Form of Amended and Restated Compliance Certificate



--------------------------------------------------------------------------------

8.  Any net income (or loss) of the Borrower or a Restricted Subsidiary for such
period that is accounted for by the equity method of accounting to the extent
included therein:

   $ _______________  

C. Without duplication, any cash dividends and/or distributions actually
received by the Borrower or a Restricted Subsidiary from any Unrestricted
Subsidiary and/or Joint Venture during such period to the extent not already
included therein:

   $ _______________  

Consolidated Net Income

(A – (B.1 + B.2 + B.3 + B.4 + B.5 + B.6 + B.7 + B.8) + C):

   $ _______________  

 

D - 11

Form of Amended and Restated Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                                        (“Statement
Date”)

SCHEDULE 7

to the Amended and Restated Compliance Certificate

($ in 000’s)

Calculation of Consolidated EBITDA

 

A. As of the last day of the period of four consecutive fiscal quarters ending
as of the Statement Date, Consolidated Net Income for such period:

   $ _______________  

B. Plus, without duplication:2

  

1.  consolidated interest expense for such period, determined in accordance with
GAAP

   $ _______________  

2.  to the extent deducted in computing Consolidated Net Income, the sum of all
income, franchise or similar taxes for such period

   $ _______________  

3.  depreciation, depletion, amortization (including, without limitation,
amortization of intangibles, deferred financing fees and any amortization
included in pension or other employee benefit expenses) and all other non-cash
items reducing Consolidated Net Income (including, without limitation,
write-downs and impairment of property, plant, equipment and intangibles and
other long-lived assets and the impact of purchase accounting) for such period
but excluding, in each case, non-cash charges in a period which reflect cash
expenses paid or to be paid in another period)

   $ _______________  

4.  non-recurring restructuring costs, expenses and charges, including, without
limitation, all business optimization costs and expenses, facility opening,
pre-opening and closing and consolidation costs and expenses, advisory and
professional fees and stay and retention bonuses for such period

   $ _______________  

 

 

2  With respect to any Restricted Subsidiary, such amounts will be added only to
the extent and in the same proportion that the relevant Restricted Subsidiary’s
net income was included in calculating Consolidated Net Income.

 

D - 12

Form of Amended and Restated Compliance Certificate



--------------------------------------------------------------------------------

5.  any expenses, costs or charges related to any equity offering, Investment
permitted under Section 7.02 of the Credit Agreement, acquisition, disposition,
recapitalization or Indebtedness permitted to be incurred by the indenture
(whether or not successful) for such period

   $ _______________  

6.  all non-recurring or unusual losses, charges and expenses (and less all
non-recurring or unusual gains) for such period

   $ _______________  

7.  all non-cash charges and expenses for such period

   $ _______________  

8.  any debt extinguishment costs for such period

   $ _______________  

9.  any amount of asset retirement obligations expenses for such period

   $ _______________  

10.  transaction costs, fees and expenses incurred during such period in
connection with any acquisition or disposition not prohibited under the Credit
Agreement or any issuance during such period of debt or equity securities by the
Borrower or any of its Restricted Subsidiaries, in each case, for such expenses

   $ _______________  

11.  net after-tax losses attributable to asset sales, and net after-tax
extraordinary losses for such period

   $ _______________  

12.  (a) mark-to-market gains (and less any mark-to-market losses) relating to
any Hedging Agreements permitted under the Credit Agreement and (b) any
mark-to-market losses attributed to short positions in any actual or synthetic
forward sales contracts relating to coal or any other similar device or
instrument or other instrument classified as a “derivative” pursuant to FASB ASC
Topic No. 815, Derivatives and Hedging, in each case, for such period

   $ _______________  

13.  commissions, premiums, discounts, fees or other charges relating to
performance bonds, bid bonds, appeal bonds, surety bonds, reclamation and
completion guarantees and other similar obligations during such period

   $ _______________  

Consolidated EBITDA (A + (B.1 + B.2 + B.3 + B.4 + B.5 +

B.6 + B.7 + B.8 + B.9 + B.10 + B.11 + B.12 + B.13)):

   $ _______________  

 

D - 13

Form of Amended and Restated Compliance Certificate